Title: To Thomas Jefferson from Albert Gallatin, 8 November 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     8 Nov. 1804
                  
               
               The account for a guard has been allowed: if the transportation of forging materials was necessary for conviction, the six dollars should be paid by the Marshal; but the three large items in favour of Underwood, Allen & Brookes are altogether inadmissible. They are gratuities for certain meritorious conduct; which, if at all partly payable by the United States, ought to have been voted in the first instance by them. The State of Virga. acted either on their own account, or in behalf of the United States; if the first, there is no claim—if the second, she had no authority to give money not strictly due—The President may nevertheless direct the money to be paid from the contingent fund; but it does not seem advisable. The mode usually adopted by St claims which could not be settled at the Treasury has been to instruct their  them before Congress.
            